PUTNAM, Circuit Judge
(dissenting). Whatever may have been my individual impressions, they have been swept away by the broad expressions of the Supreme Court in Henry v. Henkel, 235 U. S. 219, 35 Sup. Ct. 54, 59 L. Ed. —, announced November 30, 1914. These expressions are so broad that they go beyond the particular circumstances of Henry v. Henkel, and announce a general policy of the Supreme Court to which I am bound to submit, and to hold that we have no power to reverse in the present case. The opinion fully justifies the broad expressions of the syllabus found in the report of the case, I will add that the uniform practice in the New England circuit has been as stated by the learned judge of the District Court in his opinion in this case.